

Exhibit 10.1




PULTEGROUP, INC.
EXECUTIVE SEVERANCE POLICY
(Effective February 6, 2013)


1.
Purpose.



The PulteGroup, Inc. Executive Severance Policy, as set forth herein (the
“Policy”), is effective as of February 6, 2013 (the “Effective Date”). This
Policy provides severance benefits to eligible executives and certain key
employees of PulteGroup, Inc., a Michigan corporation (“PulteGroup”), and its
subsidiaries (collectively, the “Company”) whose employment terminates pursuant
to the terms hereof. This Policy shall apply solely to persons who satisfy the
applicable eligibility and participation criteria set forth herein. This Policy
is a “severance pay arrangement” within the meaning of Section 3(2)(B)(i) of
ERISA, is intended to be excepted from the definitions of “employee pension
benefit plan” and “pension plan” set forth under Section 3(2) of ERISA, and is
intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, § 2510.3-2(b).


2.
Definitions.



Annual Incentive Program means the Annual Incentive Program administered under
the PulteGroup, Inc. 2008 Senior Management Incentive Plan or the annual bonus
plan or program applicable to the Executive on the Termination Date.


Base Salary means the Executive's current annualized rate of base cash
compensation as paid on each regularly scheduled payday for the Executive's
regular work schedule as of his or her Termination Date, including any
before-tax contributions that are deducted for Company benefit plan purposes.
Base Salary shall not include taxable or nontaxable fringe benefits or awards,
vacation, performance awards, equity-based awards, bonus, commission or other
incentive pay, or any payments which are not made on each regular payday,
regardless of how such payments may be characterized.


Board means the Board of Directors of PulteGroup.


Cause means a determination by the Administrator that the Executive has
(i) willfully and continuously failed to substantially perform the duties
assigned by the Company, (ii) willfully engaged in conduct which is demonstrably
injurious to the Company or any subsidiary, monetarily or otherwise, including
conduct that, in the reasonable judgment of the Company, does not conform to the
standard of the Company's executives or employees, or (iii) engaged in any act
of dishonesty, the commission of a felony or a significant violation of any
statutory or common law duty of loyalty to the Company or any subsidiary.


Code means the Internal Revenue Code of 1986, as amended.


Compensation Committee means the Compensation and Management Development
Committee of the Board or its delegate or successor.

1

--------------------------------------------------------------------------------



Constructive Termination of Employment means the occurrence of any of the
following events without the Executive's prior consent: (i) any material
diminution in the Executive's Base Salary; (ii) any material diminution in the
Executive's authority, duties or responsibilities; or (iii) any material change
in the geographic location at which the Executive must perform services;
provided that, the Executive must notify the Company of his or her intention to
terminate his or her employment by written notice in accordance with Section
9(j) of this Policy; provided, further, that (a) such notice shall be provided
to the Company within ninety (90) days of the initial existence of such event,
(b) the Company shall have thirty (30) days to cure such event after receipt of
such notice, and (c) if uncured, the Executive shall terminate his or her
employment within six (6) months following the initial existence of such event.


ERISA means the Employee Retirement Income Security Act of 1974, as amended.


Executive means the current Chief Executive Officer of PulteGroup, the current
Chief Financial Officer of PulteGroup, each of the Named Executive Officers, and
individuals holding such other positions designated by the Compensation
Committee as eligible to receive benefits under this Policy.


Named Executive Officer means each of the individuals identified as a “named
executive officer” pursuant to Item 402(a)(3)(i), (ii) or (iii) of Regulation
S-K under the Securities Act of 1933, as amended, with respect to either of the
two years immediately preceding the year in which the individual's Termination
Date occurs.


Qualifying Termination of Employment means a termination of an Executive's
employment for reasons other than the following: (i) a termination of employment
by the Company for Cause; (ii) an Executive's resignation for any reason other
than due to a Constructive Termination of Employment; (iii) the cessation of an
Executive's employment with the Company due to death or disability (as
determined by the Administrator in good faith); or (iv) the cessation of an
Executive's employment with the Company as the result of the sale, spin-off or
other divestiture of a division, business unit or subsidiary or a merger or
other business combination if either the Executive becomes employed with the
purchaser or successor in interest to the Executive's employer with regard to
such division, business unit or subsidiary, or the Executive is offered
employment by such purchaser or successor in interest on terms and conditions
comparable in the aggregate (as determined by the Administrator in its sole
discretion) to the terms and conditions of the Executive's employment with the
Company immediately prior to such transaction.


Severance Benefits means the benefits payable to an Executive pursuant to this
Policy.


Stock Incentive Plan means the PulteGroup, Inc. 2004 Stock Incentive Plan and
each other equity plan maintained by the Company under which equity awards are
held by the Executive as of the Termination Date.


Termination Date means the date on which the Executive's employment with the
Company terminates due to a Qualifying Termination of Employment.


3.
Severance Benefits.



If an Executive experiences a Qualifying Termination of Employment and satisfies
the conditions of Section 4 of this Policy, such Executive shall be entitled to
receive the Severance Benefits described in this Section 3.

2

--------------------------------------------------------------------------------



(a)    Severance Pay


(i)     Executives Employed for Five or More Years. Each Executive who has been
continuously employed by the Company for five or more years as of the
Executive's Termination Date shall receive a lump sum severance payment equal to
1/12 of the Executive's Base Salary in effect as of the Termination Date (which,
in the case of a Constructive Termination of Employment, shall be the Base
Salary in effect immediately prior to any reduction in Base Salary giving rise
to the right to Constructive Termination of Employment), multiplied by the
number of months set forth in the table below.
Participant Level
Severance Multiple
Named Executive Officers
24 months
Other Executives
18 months



(ii)    Executives Employed for Less Than Five Years. Each Executive who has
been continuously employed by the Company for less than sixty months as of the
Executive's Termination Date shall receive a lump sum severance payment equal to
1/12 of the Executive's Base Salary in effect as of the Termination Date (which,
in the case of a Constructive Termination of Employment, shall be the Base
Salary in effect immediately prior to any reduction in Base Salary giving rise
to the right to Constructive Termination of Employment), multiplied by the
number of months set forth in the table below.
Participant Level
Severance Multiple
Named Executive Officers
18 months
Other Executives
12 months

 
(iii)    Timing of Payment of Severance. Subject to the remainder of this
Policy, severance payments pursuant to this Section 3(a) shall be paid to the
Executive in a lump sum cash payment within 60 days following the Executive's
Termination Date.


(b)    Bonus for Year of Termination. Subject to the Compensation Committee's
certification that the applicable performance goals for the year in which the
Termination Date occurs have been achieved, each Executive shall receive an
amount equal to the bonus which could have been paid to the Executive under the
Annual Incentive Program for the year in which the Termination Date occurs based
on actual performance for such year (as determined by the Compensation Committee
in its sole discretion), multiplied by a fraction, the numerator of which equals
the number of days the Executive was employed by the Company during such year up
to and including the Termination Date, and the denominator of which is 365. Such
bonus payment shall be paid to the Executive in a lump sum cash payment at the
same time as bonus payments for such year are paid to other executives under the
Company's Annual Incentive Program (but no later than March 15th of the year
immediately following the year in which the Termination Date occurs).

3

--------------------------------------------------------------------------------



(c)    Long-Term Incentive Plan Awards (Cash and Equity-Based Performance
Awards). If the Executive experiences a Qualifying Termination of Employment
during a performance period, then subject to the Compensation Committee's
certification that the performance goals for such performance period have been
achieved, the Executive shall be entitled to a prorated portion of any
outstanding long-term incentive plan awards at the end of the applicable
performance period(s) based on the actual performance during the performance
period determined by multiplying the full amount of any such award so payable by
a fraction, the numerator of which shall equal the number of days such Executive
was employed with the Company during the performance period (including the date
of the Executive's Qualifying Termination of Employment) and the denominator of
which shall equal the number of days in the performance period. Notwithstanding
anything herein to the contrary, the prorated award shall be paid in accordance
with the terms of the applicable award agreement, subject to any delay required
by Section 409A of the Code.


(d)    Stock Options. Any outstanding stock options held by the Executive as of
the Executive's Termination Date shall be exercisable only to the extent such
stock options are exercisable as of such date or become exercisable pursuant to
the terms of the underlying option award agreements and shall thereafter be
exercised in accordance with the provisions of the Stock Incentive Plan.
Notwithstanding the preceding, this Section 3(d) shall not limit the right of
PulteGroup to cancel any stock options in connection with a corporate
transaction pursuant to the terms of the Stock Incentive Plan.


(e)    Other Equity-Based Awards. Awards of performance shares, performance
share units, restricted stock, restricted stock units and any other awards
granted under the Stock Incentive Plan, shall be settled or payable to an
Executive solely to the extent provided under the terms of such awards.


(f)    Continued Benefits Coverage. Upon a Qualifying Termination of Employment,
the Executive and his or her eligible dependents shall be given the opportunity
to elect continued group health coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”) with respect to all group
health plans that are subject to COBRA in which the Executive and his or her
dependents were participating immediately prior to such termination. Provided
that the Executive (and/or his or her dependents) timely elects such coverage,
the Company shall pay to the Executive, as an additional Severance Benefit, a
lump sum payment calculated by the Company in its discretion equal to (i) the
difference in cost between the monthly COBRA premiums and the monthly active
employee premiums (determined as of the Termination Date) multiplied by (ii) the
severance multiple determined in accordance with Section 3(a) of this Policy, up
to a maximum severance multiple of 18. Any payment under this Section 3(f) shall
constitute taxable income to the Executive and shall be paid in a lump sum
within 60 days following the Termination Date.
An Executive shall not be entitled to receive any perquisites after the
Termination Date. Executives receiving Severance Benefits under this Policy are
not eligible to continue contributions to the Company's qualified retirement
plans or nonqualified deferred compensation program.


4.
Requirement of Release and Restrictive Covenant.



An Executive shall not be entitled to the Severance Benefits set forth in
Section 3 of this Policy unless the Executive executes a Release,
Non-Competition, Non-Solicitation and Confidentiality Agreement in a form
satisfactory to the Company (the “Release and Restrictive Covenant Agreement”)
not later than 21 days after the date of such Executive's Termination Date (or
such later date authorized by the Company) and does not revoke the Release and
Restrictive Covenant Agreement within any revocation period set forth therein.

4

--------------------------------------------------------------------------------



5.
Offsets.



(a)    Non-duplication of Benefits. The Company may, in its discretion and to
the extent permitted under applicable law, offset against the Executive's
Severance Benefits under this Policy any other severance, termination, or
similar benefits payable to the Executive by the Company, including, but not
limited to any amounts paid under any employment agreement or other individual
contractual arrangement, amounts paid pursuant to federal, state, or local
workers' notification or office closing requirements, or statutory severance
benefits or payments made on account of notice periods during which the
Executive is released from further duties as provided pursuant to the law of any
country or political subdivision thereof.


(b)    Overpayment. The Company may recover any overpayment of Severance
Benefits made to an Executive or an Executive's estate under this Policy or, to
the extent permitted by applicable law, offset any other overpayment made to the
Executive against any Severance Benefits or other amount the Company owes the
Executive or the Executive's estate.


6.
Administration; Claims Procedures.



(a)    Administration. This Policy shall be interpreted and administered by the
committee or person appointed by the Board from time to time to administer this
Policy (the “Administrator”), which shall have complete authority, in its sole
discretion subject to the express provisions of this Policy, to determine who is
eligible for Severance Benefits, to prescribe, amend and rescind rules and
regulations relating to this Policy and to make all other determinations
necessary or advisable for the administration of this Policy. Except as provided
below, as of the Effective Date, the Administrator shall be a committee
consisting of the Company's (i) highest ranking human resources officer, (ii)
highest ranking legal officer and (ii) director of compensation. In the event
that the Chief Executive Officer of the Company or a committee member
experiences a termination of employment, then the Administrator for purposes of
administering this Policy with respect to the Chief Executive Officer or such
committee member, shall be the Compensation Committee. The Company shall be the
“administrator” and a “named fiduciary” under this Policy for purposes of ERISA.
All questions arising in connection with the interpretation of this Policy or
its administration shall be submitted to and determined by the Administrator in
an equitable and fair manner in accordance with the procedure for claims and
appeals described in this Section 6.


(b)    Delegation; Advisors. The Administrator may from time to time delegate
any of its duties hereunder to such person or persons as the Administrator may
designate. The Administrator is empowered, on behalf of this Policy, to engage
accountants, legal counsel and such other persons as the Administrator deems
necessary or advisable for the performance of its duties under this Policy. The
functions of any such persons engaged by the Administrator shall be limited to
the specified services and duties for which they are engaged, and such persons
shall have no other duties, obligations or responsibilities under this Policy.
Such persons shall exercise no discretionary authority or discretionary control
respecting the administration of this Policy. All reasonable fees and expenses
of such persons shall be borne by the Company.


(c)    Claims Procedures. Any Executive who believes that he or she is entitled
to receive benefits under this Policy, including benefits other than those
initially determined by the Administrator to be payable, may file a claim in
writing with the Administrator, specifying the reasons for such claim. The
Administrator shall, within 60 days of after receipt of such written claim, send
a written notification to the Executive as to the disposition of such claim. In
the event that such claim is denied in whole or in part, such written
notification shall be written in a manner calculated to be understood by the
claimant and shall (1) state the specific reason or reasons for the

5

--------------------------------------------------------------------------------



denial, (2) make specific reference to the pertinent Policy provisions on which
the denial is based, (3) provide a description of any additional material or
information necessary for the Executive to perfect the claim and an explanation
of why such material or information is necessary, and (4) set forth the
procedure by which the Executive may appeal the denial of such claim. The
Executive (or his or her duly authorized representative) may request a review of
the denial of any such claim or portion thereof by making application in writing
to the Administrator within 60 days after receipt of such denial. Such Executive
(or his or her duly authorized representative) may, upon written request to the
Administrator, review any documents pertinent to such claim, and submit in
writing issues and comments in support of such claim. Within 60 days after
receipt of a written appeal (unless special circumstances, such as the need to
hold a hearing, require an extension of time but in no event more than 120 days
after such receipt), the Administrator shall notify the Executive of the final
decision with respect to such claim. Such final decision shall be in writing and
shall include specific reasons for such decision, written in a manner calculated
to be understood by the claimant, with specific references to the pertinent
Policy provisions on which such decision is based.


7.
Withholding Taxes. The Company, its affiliates or any successor company may
withhold from all payments due under this Policy to each Executive (or his or
her beneficiary or estate) all taxes which, by applicable federal, state, local
or other law are required to be withheld therefrom.



8.
Amendment or Termination of the Policy. PulteGroup reserves the right to amend
or terminate this Policy at any time in its sole discretion; provided, however,
that in no event shall this Policy be terminated or amended in a manner adverse
to the interests of any Executive following a Change in Control and prior to the
24-month anniversary of such Change in Control (within the meaning of the Stock
Incentive Plan, in effect as of the date of the Change in Control).



9.
General Provisions.



(a)    An Executive shall not be entitled to any severance pay, notice pay or
other similar benefits except as provided in this Policy. Subject to the
foregoing, all rights of an Executive under any employee benefit plan maintained
by the Company shall be determined in accordance with the provisions of such
plan.


(b)    If the Company is obligated by law or contract to pay severance pay,
notice pay or other similar benefits, or if the Company is obligated by law or
by contract to provide advance notice or separation (“Notice Period”), then any
Severance Benefits hereunder shall be reduced by the amount of any such
severance pay, notice pay or other similar benefits, as applicable, and by the
amount of any severance pay, notice pay or other similar benefits received
during any Notice Period.


(c)    This Policy shall not be funded. No Executive entitled to benefits
hereunder shall have any right to, or interest in, any specific assets of the
Company, but an Executive shall have only the rights of a general creditor of
the Company to receive benefits on the terms and subject to the conditions
provided in this Policy.


(d)    If an Executive shall die while any amounts would be payable to the
Executive under this Policy had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Policy to the estate of the Executive.



6

--------------------------------------------------------------------------------



(e)    No right or interest of any Executive under this Policy shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Executive
under this Policy shall be subject to any obligation or liability of such
Executive.


(f)    Neither the adoption of this Policy, nor any amendment hereof, nor the
creation of any fund, trust or account, nor the payment of any benefits, shall
be construed as giving any employee the right to be retained in the service of
the Company, and all employees shall remain subject to discharge to the same
extent as if this Policy had not been adopted.


(g)    This Policy shall be binding upon the executors, administrators,
successors and assigns of the parties, including each Executive, present and
future, and any successor to the Company.


(h)    The headings and captions herein are provided for reference and
convenience only, shall not be considered part of this Policy and shall not be
employed in the construction of this Policy.


(i)    If any provision of this Policy shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision hereof,
and this Policy shall be construed and enforced as if such provision had not
been included.


(j)    Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.


(k)    This Policy shall be effective as of the Effective Date and shall remain
in effect unless and until terminated by the Board pursuant to Section 8 hereof.


(l)    This Policy shall be governed by, and construed and enforced in
accordance with (1) ERISA and all applicable rules and regulations thereunder
and (2) the internal laws of the State of Michigan (without regard to principles
of conflicts of laws) to the extent not preempted by Federal law, which shall
otherwise control.


(m)    The payments to the Executives pursuant to this Policy are subject to
forfeiture, recovery by the Company or other action pursuant to any clawback or
recoupment policy which the Company may adopt from time to time, including
without limitation any such policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.


(n)    The payments to the Executives pursuant to this Policy are intended to be
exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4).





7